Name: Commission Regulation (EEC) No 2744/88 of 1 September 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 9 . 88 Official Journal of the European Communities No L 246/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2744/88 of 1 September 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (J), as last amended by Regu ­ lation (EEC) No 2740/ 88 ( ), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/ 88 (5), as last amended by Regulation (EEC) No 2681 /88 (6); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3770/87 (8), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 24 to 30 August 1988 for the pound sterling, the Spanish peseta and the Portuguese escudo lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/ 85 , to an adjustment of the monetary compensatory amounts applicable for the United Kingdom in all sectors , pursuant to the first indent of Article 5 (3) (a) of Regulation (EEC) No 1677/85 to an adjustment of the monetary compensatory amounts applicable for Spain in the beef and veal, milk and certain processed products sectors and pursuant to the second indent of Article 5 (3) (a) of Regulation (EEC) No 1677/85 to an adjustment of the monetary compensatory amounts applicable for Portugal in the olive oil sector, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/ 88 is hereby amended as follows : 1 . The column 'United Kingdom' in Parts 1 , 2 , 3 , 4, 5 , 7 , 8 , 9 and 10 in Annex I is replaced by that given in Annex I to this Regulation . 2 . The column 'Spain' in Part 5 of Annex I is hereby replaced by that given in Annex I to this Regulation . 3 . The column 'Spain' in Parts 3 and 8 of Annex I is deleted . 4 . The column 'Portugal' in Part 10 of Annex I is hereby replaced by that given in Annex I to this Regulation . 5 . Annexes II, III and IV are replaced by Annexes II, III and IV to this Regulation . Article 2 This Regulation shall enter into force on 5 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 September 1988 . For the Commission Frans ANDRIESSEN Vice-President 1) OJ No L 164 , 24 . 6 . 1985 , p . 6 . 2) OJ No L 182 , 3 . 7 . 1987, p . 1 . 5 ) OJ No L 164 , 24 . 6 . 1985 , p . 11 . 4) OJ No L 244 , 2 . 9 . 1988 , p . 10 . 5) OJ No L 167 , 1 . 7 . 1988 , p . 1 . ') OJ No L 243 , 1 . 9 . 1988 , p . 1 . 7) OJ No L 310 , 21 . 11 . 1985 , p . 4 . ') OJ No L 355 , 17 . 12 . 1987, p . 16 . No L 246/2 Official Journal of the European Communities 5 . 9 . 88 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN-code Tabe Additionalcode Notes Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain PortugalBelgium/ Luxem ­ bourg DM Fi £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 ' 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20  1 000 kg - 11,653 11,653 17,946 17,946 11,653 11,653 11,070 11,070 11,070 10,628 10,628 11,653 11,653 11,070 11,070 14,128 13,312 16,314 5,244 11,292 10,840 11,292 11,292 23,496 15,258 14,879 16,897 16,388 16,897 11,886 11,292 15,499 11,292 11,292 11,886 11,292 11,292 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 5 . 9. 88 Official Journal of the European Communities No L 246/3 Positive Negative Germany Denmark Italy France Greece Ireland Spain PortugalCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pu Esc 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 J 104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 11 00  1 000 kg  10,840 11,886 11,292 11,292 11,292 15,499 10,840 19,130 11,886 11,292 12,818 11,292 11,292 11,292 15,499 17,713 11,292 10,840 14,879 10,840 10,840 11,886 11,886 11,886 11,292 11,292 11,886 11,292 11,292 11,292 11,886 11,292 11,886 11,292 11,292 11,292 8,740 3,496 20,743 15,499 19,705 14,724 17,159 18,863 18,863 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 O O No L 246/4 Official Journal of the European Communities 5 . 9 . 88 Positive ' Negative CN-code 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 Table 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 Additional code 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 Notes O O o (l) o o O o O oo oo oo 00 oo oo oo oo oo oo oo oo oo oo oo oo oo Germany DM Nether- United Belgium/ lands Kingdom Luxem ­ bourg F1 £ Bfrs/Lfrs  1 000 kg  17,066 17,066 17,066 17,066 17,066 17,066 17,066 17,066 25,672 22,265 17,066 17,066 17,066 23,282 16,275 17,066 4,813 9,969 4,813 9,969 4,813 10,313 4,813 10,313 22,604 1,398 11,549 23,097 3,003 6,005 20,028 40,056 1,398 12,947 24,495 1,398 4,401 7,403 1,398 21,426 Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 5 . 9. 88 Official Journal of the European Communities No L 246/5 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2309 10 13 2309 10 31 2309 10 33 2309 10 51 2309 10 53 2309 90 31 2309 90 33 23-8 23-3 23-3 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 7631 7624 7691 7541 7542 7543 7544 7545 7546 7547 7548 7549 7645 7646 7647 7648 7649 7650 7651 7652 7653 7624 7692 7541 7542 7543 7544 7545 7546 7547 7548 7549 7654 7655 7656 7657 7658 7659 7660 7661 7662 7624 7693 7541 7542 oo O o oo oo oo oo oo 00 oo oo 00 oo oo 00 oo oo oo 00 00 00 o oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo o o oo oo  1 000 kg  41,454 4,428 11,549 23,097 3,003 6,005 20,028 40,056 4,428 15,977 27,525 4,428 7,431 10,433 4,428 24,456 44,484 8,740 11,549 23,097 3,003 6,005 20,028 40,056 8,740 20,289 31,837 8,740 11,743 14,745 8,740 28,768 48,796 1,398 11,549 No L 246/6 Official Journal of the European Communities 5 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2309 90 33 2309 90 41 2309 90 43 2309 90 51 2309 90 53 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 2.3-6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7543 7544 7545 7546 7547 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 7541 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7544 7545 7546 7547 oo OO oo oo 00 oo oo oo oo oo oo 00 oo 00 oo oo o o oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo o o oo oo oo oo oo oo oo  1 000 kg  23,097 . 3,003 6,005 20,028 40,056 1,398 12,947 24,495 1,398 4,401 7,403 1,398 21,426 41,454 4,428 11,549 23,097 3,003 6,005 20,028 40,056 4,428 15,977 27,525 4,428 7,431 10,433 4,428 24,456 44,484 8,740 11,549 23,097 3,003 6,005 5 . 9 . 88 Official Journal of the European Communities No L 246/7 Positive Negative Germany Denmark Italy France Greece Ireland Spain PortugalCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit ( FF Dr £ Irl Pta Esc 2309 90 53  1 000 kg  20,028 40,056 8,740 20,289 31,837 8,740 11,743 14,745 8,740 28,768 48,796 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 OO OO OO OO OO oo oo oo oo oo oo O When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . O When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the Combined Nomenclature code. No L 246/8 Official Journal of the European Communities 5 . 9 . 88 PART 2 SECTOR PIGMEAT Monetary compensatory amounts II II Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 1 1 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 1-9 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 02-3 02-3 02-3 02-3 7039 7054 ' 7039 7054 7039 7054  100 kg  1,044 0,888 1,044 1,358 1,969 1,521 1,521 2,200 1,181 2,200 1,521 1,521 1,358 1,969 1,521 1,521 2,200 1,181 2,200 1,521 1,521 0,543 0,597 0,326 1,969 1,521 3,829 3,015 1,181 1,969 1,738 1,901 1,521 2,200 2,200 1,521 1,521 3,015 3,789 r ' f 5 . 9 . 88 Official Journal of the European Communities No L 246/9 I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 02-3 02-3 16-1 16-1 16-1 16-1 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7039 7054 7319 7322 7319 7322 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 o no on on oo  100 kg  3,829 1,969 1,969 1,901 3,191 2,553 2,173 1,738 1,521 1,765 1,969 3,327 2,037 1,521 2,784 1,901 1,969 3,327 1,901 1,521 2,784 1,901 1,521 2,784 1,901 1,521 1,833 1,467 1,521 1,222 0,910 1,765 1,833 0,910 - (J) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. (') If composite food preparations (including prepared dishes) containing sausages are classified under CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages , the meat and the offal , including fats of any kind or origin, which make part of these prep ­ arations . No L 246/ 10 Official Journal of the European Communities 5 . 9 . 88 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN-code Table NotesAdditionalcode Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc C) (') o C) (2) o o (2) o OC) o 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61  100 kg live weight  2,161 2,161 2,161 2,161 2,161  100 kg net weight  4,106 4,106 4,106 4,106 3,285 3,285 4,928 4,928 3,285 5,619 3,653 3,653 0,584 0,584 2,922 0,913 0,913 4,566 2,922 4,566 4,566 0,913 4,566 5,619 4,566 3,285 4,690 4,690 4,690 4,690 2,810 1,880 1,880 02-1 02-1 02-1 02-1 02-1 02-1 02-2 02-2 16-4 16-4 16-4 16-4 7014 7018 7019 7014 7018 7019 7034 7038 7330 7331 7332 7332 5 . 9 . 88 Official Journal of the European Communities No L 246/ 11  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (5) Entry under this Combined Nomenclature code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . ( l ) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied : \ No L 246/ 12 Official Journal of the European Communities 5 . 9 . 88 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts I Positive Negative / CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I || DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0105 1100 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33  100 pieces  0,263 0,766 0,263  100 kg  1,141 1,856 1,760 1,254 1,834 1,434 1,630 1,776 1,792 1,964 2,184 2,652 2,946 2,514 2,749 2,620 1,630 1,776 1,792 1,964 2,652 2,946 2,514 2,749 2,620 4,831 1,954 1,488 1,030 2,690 2,527 4,577 1,030 3,763 2,161 5 . 9 . 88 . Official Journal of the European Communities No L 246/ 13 Positive \ Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41  100 kg  1,488 1,030 2,867 1,344 2,419 4,577 1,030 5,772 4,831 3,241 3,024 2,882 1,488 1,030 4,123 2,690 3,986 2,527 3,780 4,577 1,030 4,831 1,954 1,488 1,030 2,690 2,527 4,577 1,030 3,763 2,161 1,488 1,030 2,867 1,344 2,419 4,577 1,030 5,772 4,831 3,241 3,024 2,882 1,488 1,030 No L 246/ 14 Official Journal of the European Communities 5 . 9 . 88 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324  100 kg  4,123 2,690 3,986 2,527 3,780 4,577 1,030 2,289  100 pieces  0,547 0,188  100 kg  1,653 7,738 3,373 3,604 7,473 1,918 3,584 5,035 4,825 5,035 6,713 0,909 6,713 0,909 5 . 9. 88 Official Journal of the European Communities No L 246/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts I || Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7078 7079 7089 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 ' a + e 10,014 5,988 1,552 10,014 d + f d + f a + c a + c + f a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 5,988 10,014 5,988 a + c a + c d + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a + c a+c a + c a + c a + c  100 kg  a + e d + f d + f a + c a + c + f a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a+c a + c d + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a + c a + c a + c a + c a + c i No L 246/ 16 Official Journal of the European Communities 5 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0404 90 39 040490 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7226 7227 7228 7229 7230 7231 7232 7226 a+ c a + c + f a + c + f a + c + f a+ c + f a+ c + f a+ c + f 2,813 2,883 6,452 6,614 9,828 10,074 30,711 31,478 0,505 0,517 17.581 18,021 b x coef b x coef b x coef b x coef b x coef b 0,505 0,517 0,575 0,589 b X coef b x coef 12,451 14.582 8,560 11,417 3,891 5,794  100 kg  a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 1 306,21 1 338,87 b x coef b x coef b x coef b x coef b b x coef b x coef 5 . 9 . 88 Official Journal of the European Communities No L 246/ 17 1 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal ll I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0406 10 90 0406 20 10 0406 20 90 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 7228 7230 7232 7233 7234 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7236 7237 7238 7239 , 7240 7241 7242 7243 7244 7245 7246 7247 7248 7249 7250 7248 7249 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 14,582 11,417 5,794 14,582 19,693 5,249 7,707 11,224 13,310 5,249 7,707 11,224 5,249 7,707 11,224 13,310 13,310 13,849 11,417 12,451 14,582 8,560 11,417 11,417 17,076 11,417 17,076 11,417 17,076 15,684 12,451 14,582 8,560  100 kg   No L 246/ 18 Official Journal of the European Communities 5 . 9 . 88 II I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 * 04-15 04-15 04-15 04-15 04-15 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 11,417 12,451 14,582 8,560 11,417 12,451 14,582 8,560 11,417 12,451 14,582 8,560 11,417 12,451 14,582 8,560 11,417 12,451 14,582 8,560 11,417 12,451 14,582 8,560 11,417 12,451 14,582 8,560 11,417 12,451 14,582 8,560 11,417   100 kg  ¢  5 . 9 . 88 Official Journal of the European Communities No L 246/ 19 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal li DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 12,451 14,582 8,560 11,417 19,693 12,451 14,582 8,560 11,417 12,451 14,582 8,560 11,417 12,451 14,582 8,560 11,417 12,451 14,582 8,560 11,417 12,451 14,582 8,560 11,417 12,451 14,582 8,560 11,417 12,451 14,582 8,560 11,417  100 kg   No L 246/20 Official Journal of the European Communities 5 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0406 90 89 0406 90 91 0406 90 93 0406 90 97 0406 90 99 2309 10 15 2309 10 19 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 ' 12,451 14,582 8,560 11,417 3,891 5,794 3,891 5,794 14,582 11,417 5,794 14,582 11,417 5,794 1,155 2,310 3,465 4,331 4,850 5,197 0,300 ' 0,601 0,901 1,126 1,261 1,351 2,003 4,006 6,008 7,510 8,412 9,013 1,155 2,310 3,465 4,331 4,850 5,197 0,300 0,601  100 kg   5 . 9 . 88 Official Journal of the European Communities No L 246/21 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2309 10 19 2309 10 39 2309 10 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 ¢ 0,901 1,126 1,261 1,351 2,003 4,006 6,008 7,510 8,412 9,013 1,155 2,310 3,465 4,331 4,850 5,197 0,300 0,601 0,901 1,126 1,261 1,351 2,003 4,006 6,008 7,510 8,412 9,013 1,155 2,310 3,465 4,331 4,850 5,197 0,300 0,601 0,901 1,126 1,261 1,351 2,003 4,006 6,008 7,510 8,412  100 kg  - No L 246/22 Official Journal of the European Communities 5 . 9 . 88 I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2309 10 59 2309 10 70 2309 90 35 2309 90 39 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7584 7553 7554 7555 7556 7557 7558 7559 , 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 9,013 1,155 2,310 3,465 4,331 4,850 5,197 0,300 0,601 0,901 1,126 1,261 1,351 2,003 4,006 6,008 7,510 8,412 9,013 1,155 2,310 3,465 4,331 4,850 5,197 0,300 0,601 0,901 1,126 1,261 1,351 2,003 4,006 6,008 7,510 8,412 9,013 1,155 2,310 3,465 4,331 4,850 5,197 0,300 0,601  100 kg   5 . 9 . 88 Official Journal of the European Communities No L 246/23 Positive Negative I CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2309 90 39 2309 90 49 2309 90 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 0,901 1,126 1,261 1,351 2,003 4,006 6,008 7,510 8,412 9,013 1,155 2,310 3,465 4,331 4,850 5,197 0,300 0,601 0,901 1,126 1,261 1,351 2,003 4,006 6,008 7,510 8,412 9,013 1,155 2,310 3,465 4,331 4,850 5,197 0,300 0,601 0,901 1,126 1,261 1,351 2,003 4,006 6,008 7,510 8,412  100 kg  '  No L 246/24 Official Journal of the European Communities 5 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg  2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 9,013 1,155 2,310 3,465 4,331 4,850 5,197 0,300 0,601 0,901 1,126 1,261 1,351 2,003 4,006 6,008 7,510 8,412 9,013  % milk fat/ 100 kg product  a b 0,197 0,215 c  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,086 _ d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,100 __  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,008  f  °/o sucrose/ 100 kg product  0,040  Annex weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein ana/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the 5 . 9 . 88 Official Journal of the European Communities No L 246/25 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  i i i 1 2 3,380 3,380 3,380 3,380 3,380 3,380 3,380 3,380 4,050 4,050 4,050 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90  100 kg of dry matter  4,050 4,050 4,050 °/o sucrose content and 100 kg net - 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O 0 o 0,0405 0,0405 0,0405  100 kg of dry matter  4,0501702 90 30 1702 90 60  % sucrose content and 100 kg net - 1702 90 71 1702 90 90 n /3 /3 /3 /3 /3 ' /3 0,0405 0,0405 0,0405 0,0405 0,0405 0,0405 0,0405  100 kg of dry matter  4,0502106 90 30 2106 90 59 ¢ % sucrose content and 100 kg net  o o o 0,0405 0,0405 0,0405 No L 246/26 Official Journal of the European Communities 5 . 9 . 88 amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . O Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the 5 . 9. 88 Official Journal of the European Communities No L 246/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts \ I \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 170490 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 * * * 7632 # 7632 * # # * * * # * #  100 kg  9,013 10,337 14,814 2,343 9,013 10,337 14,814 2,343 2,433 2,433 2,419 2,419 2,715 2,715 No L 246/28 Official Journal of the European Communities 5 . 9 . 88 Positive \ Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 » » 7632 * » » * # * * » * * * * 7633 7634 * * » * * * 6585 7585 6586 7586 » » 7001 7002 7003 7004 7635 7636 7637 7642  100 kg  2,284 2,284 2,284 2,427 3,192 2,592 3,107 3,563 4,347 2,369 3,390 s I I No L 246/295 . 9 . 88 Official Journal of the European Communities I \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 , 7033 7035 7036 7037 7040 7041 7042  100 kg  3,281 2,492 4,666 3,281 2,492 4,666 2,369 3,390 2,102 2,831 3,852 2,626 3,355 2,427 3,192 2,137 2,902 3,631 4,652 2,599 3,364 4,093 5,114 2,248 3,123 3,888 4,617 2,814 3,689 4,454 3,785 4,660 5,425 No L 246/30 Official Journal of the European Communities 5 . 9 . 88 I Positive I Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7043 7044 7045 7046 7047 7048 7049 7030 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096  100 kg  6,154 7,175 4,247 5,122 5,887 6,616 7,637 4,771 5,646 6,411 7,140 , 5,337 6,212 6,977 6,759 7,634 8,399 9,128 10,149 7,221 8,096 8,861 9,590 10,611 7,745 8,620 9,385 10,114 8,311 9,186 9,951 13,158 14,033 14,798 15,527 16,548 13,620 14,495 15,260 15,989 14,144 15,019 15,784 14,710 15,585 - 5 . 9 . 88 Official Journal of the European Communities No L 246/31 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland . £ Irl Portugal Esc  7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 o o C) o o 0 o 0 C) C) o (') C) n C) o C) C) O C) C) o C) n O C) C) n o ( i) C) C) 0) o C) C) o C) C) (') C) o (') C) n  100 kg  2,127 2,856 3,877 2,589 3,318 4,339 2,348 3,113 3,842 2,039 2,914 3,679 2,624 3,389 4,118 5,139 2,211 3,086 3,851 4,580 5,601 2,735 3,610 4,375 5,104 3,301 4,176 4,941 4,272 5,147 5,912 6,641 7,662 4,734 5,609 6,374 7,103 8,124 5,258 No L 246/32 Official Journal of the European Communities 5 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 o C) C) (') C) o 0) C) n C) o o o C) C) O C) C) C) O C) C) o o o o C) C) C) (') (') o C) C) C) C) C) o C) C) C) C) n  100 kg  6,133 6,898 7,627 5,824 6,699 7,464 7,246 8,121 &gt; 8,886 9,615 10,636 7,708 8,583 9,348 10,077 11,098 8,232 9,107 9,872 10,601 8,798 9,673 10,438 13,645 14,520 15,285 16,014 14,107 14,982 15,747 16,476 14,631 15,506 16,271 15,197 16,072 2,067 2,942 3,707 4,436 5,457 2,529 3,404 4,169 4,898 5 . 9 . 88 No L 246/33Official Journal of the European Communities I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 o o o 0) o o C) o o o C) 0 O 0) o o o o C) o O (i) o O O O o O O C) C) ( s ) o C) (') (') C) (') C) C) C) (')  100 kg  5,919 3,053 3,928 4,693 5,422 3,619 4,494 5,259 4,185 5,060 8,556 9,431 10,196 10,925 11,946 9,018 9,893 10,658 11,387 12,408 9,542 10,417 11,182 11,911 10,108 10,983 10,674 3,308 4,183 4,948 5,677 6,698 3,770 4,645 5,410 6,139 7,160 4,294 5,169 5,934 6,663 4,860 5,735 6,500 5,426 ' No L 246/34 Official Journal of the European Communities 5 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 n C) C) C) C) C) C) C) o 0) C) o O C) C) C) (') C) C) O C) C) C) o C) C) C) o C) ( l) C) (') C) C) C) C) C) o C) C) o C) C) C) C)  100 kg  6,301 8,716 9,591 10,356 11,085 12,106 9,178 10,053 10,818 11,547 12,568 9,702 10,577 11,342 12,071 10,268 11,143 10,834 4,445 5,320 6,085 6,814 7,835 4,907 5,782 6,547 7,276 8,297 5,431 6,306 7,071 7,800 5,997 6,872 7,637 6,563 7,438 8,861 9,736 10,501 11,230 12,251 9,323 10,198 10,963 * 5 . 9 . 88 Official Journal of the European Communities No L 246/35 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 o o o o o (') o O o o o O 0 (') O o C) 0 C) O C) C) o (') C) C) C) C) C) C) C) C) 0) o C) ( l) (') C) C ) C ) C 1 ) (') (') C)  100 kg  1 1,692 9,847 10,722 11,487 10,413 11,288 6,513 7,388 8,153 8,882 9,903 6,975 ¢ 7,850 8,615 9,344 10,365 7,499 8,374 9,139 9,868 8,065 8,940 9,705 8,631 9,506 9,127 10,002 10,767 11,496 12,517 9,589 10,464 11,229 11,958 10,113 10,988 11,753 10,679 11,554 9,022 9,897 10,662 11,391 12,412 9,484 No L 246/36 Official Journal of the European Communities 5 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 , 7745 7746 o C) C) o o C) o o o C) o C) C) O o C) C) o (') 0 (') C) (') C) 0) (') o 0) C) C) C) C) C) (') C) o (') C) (4) C) C) (4) C)  100 kg  10,359 11,124 11,853 12,874 10,008 10,883 11,648 12,377 10,574 11,449 12,214 11,140 12,015 10.078 10,953 11,718 12,447 13,468 10,540 11,415 12,180 12,909 11,064 11,939 12,704 11,630 12,505 10,218 11,093 11,858 12,587 10,680 11,555 12,320 13,049 11,204 12.079 12,844 11,770 12,645 13,137 14,012 14,777 13,599 14,474 ' 5 . 9 . 88 Official Journal of the European Communities No L 246/37 I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7747 7750 7751 7760 7761 7762 7765 7766 7770 777 1 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941  7960 o 0 C) o o O C) 0 C) o 0 0 o C) \ /*\ o o C) o o O C) C) o (') C) C) ( l) o  100 kg  15,239 14,123 14,998 16,057 16,932 17,697 16,519 17,394 17,043 17,918 18,976 19,851 19,438 20,313 2,118 2,993 18,746 19,621 20,386 19,208 20,083 20,848 3,380 4,255 19,732 20,607 5,903 6,778 8,877 9,752 2,605 3,480 19,233 20,108 20,873 19,695 20,570 21,335 3,867 4,742 20,219 21,094 6,390 7,265 9,364 - i ' No L 246/38 Official Journal of the European Communities 5 . 9 . 88 1 Positive Negative CN-code / Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7961 C)  100 kg ­ 10,239 Amounts to be deducted  51 xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 575x 576x 577x 578x 59xx 0,301 0,637 1,019 1,369 2,006 2,981 4,569 4,569 6,328 6,328 8,135 8,135 9,943 9,943 11,751 0,301  ' Amounts to be deducted  61xx 62xx 63xx 64xx 65xx 66xx 670x 671x 672x £73x 674x 675x 676x 677x 678x 69xx 0,210 0,444 0,710 0,954 1,398 2,077 3,183 3,183 4,408 4,408 5,668 5,668 6,927 6,927 8,187 0,210 5 . 9 . 88 Official Journal of the European Communities No L 246/39 (l) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (hereafter) (in OJ No L 167 of 1.7. 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 246/40 Official Journal of the European Communities 5 . 9. 88 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I I I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2007 91 10 2007 99 10 2007 99 31 2007 99 33 2007 99 35 2007 99 39 20-4 20-5 20-5 20-5 20-5 20-5 7385 7387 7387 7387 7387 7387  100 kg  2,025 2,025 2,025 2,025 2,025 2,025 5 . 9. 88 Official Journal of the European Communities No L 246/41 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 1509 10 10 1509 10 90 1509 90 00 . 1510 00 10 1510 00 90 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 2,819 2,819 1,797 3,121 2,099 2,099 3,101 2,079 2,079 1,215 1,215 0,192 1,482 0,459 0,459  100 kg  310,44 310,44 310,44 346,40 346,40 346,40 341,49 341,49 341,49 119,55 119,55 119,55 145,86 145,86 145,86 No L 246/42 Official Journal of the European Communities 5 . 9. 88 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,021 1,091 1,027 1,107 1,107 1,056 1,091 1,107 1,091 1,107 1,107 1,022   1,055 1,055 1,016 1,055 1,065 1,020 1,026 1,055 1,065 1,055 1,055 1,010 1,035 1,035 1,035 1,010 1,035 1,035 1,035 1,035 1,330 1,330 1,225 1,176 1,176 1,254 1,141 1,330 1,176 1,330 1,176 1,176 1,291 1,020 1.035 1,021 1.036 1,036 1.035 1.036 1.035 1.036  1,010 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 I 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs Dkr DM FF F1 £ Irl £ Lit Dr Esc Pta 2,79908 0,517655 0,135710 0,455152 0,152910 0,0506579 0,0426860 10,8197 11,0525 . 8,90957 65,5736 12,1270 3,17925 10,6628 3,58220 1,18676 2 342,69 253,471 258,924 208,723 55,2545 10,2187 2,67895 8,98483 3,01849 0,842633 1 974,02 213,583 218,178 175,877 5. 9 . 88 Official Journal of the European Communities No L 246/43 ANNEX IV Adjustments to be made pursuant to Article 7 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subjects to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries, from 5 September 1988 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from United Kingdom Beef and veal Cereals Olive oil sector Milk and milk products Eggs and poultry and albumins Pigmeat Sugar 0,730765 0 0,678637 0,585868 0 0,730765 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Italy Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar Wine 0,630029 0,540022 0 0,540022 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 France Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar Wine 0,579708 0,579708 0 0,579708 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Greece Olive oil sector 0,365214 1 November 1988 Ireland Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar 0,592065 0,579991 0 0,483423 0,592065 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Portugal Olive oil sector 0 1 November 1988